978 F.2d 1264
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.STATE of Missouri, Appellee,v.Robert J. FOX, Appellant.
No. 92-2261.
United States Court of Appeals,Eighth Circuit.
Submitted:  October 12, 1992.Filed:  November 2, 1992.

Before JOHN R. GIBSON, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Robert Fox appeals the judgment of the district court1 dismissing his petition for removal.  Fox, a Texas resident, was arrested in Ozark County, Missouri, and charged with operating a motor vehicle without proper state registration and license plates, and without a valid driver's license.  The day before his trial was scheduled to begin, Fox sought removal from state court on the grounds that he was a citizen and ambassador of the "Kingdom of Israel" and thus immune from criminal prosecution in this country.  Stating that Fox's claims were without merit, the district court dismissed the petition for lack of jurisdiction.


2
This court is without jurisdiction to review the dismissal order.  See 28 U.S.C. § 1447(d);   Thermtron Products, Inc. v. Hermansdorfer, 423 U.S. 336, 343 (1976) (remand to state court on ground that case was removed without jurisdiction is not subject to challenge in court of appeals, by appeal or mandamus or otherwise).


3
Accordingly, we dismiss the appeal.



1
 The Honorable Russel G. Clark, Senior United States District Judge for the Western District of Missouri